OalhooN, J.,
delivered tbe opinion of tbe court.
Lars Johnson, a very ignorant Swede, bad complied in every respect with tbe naturalization laws of tbe United States prescribing tbe preliminary acts required of tbe applicant before tbe final act of making him a citizen. He produced evidence, bad behaved as a man of good moral character, attached to tbe application, since 1893; that be was married there, owned real estate there; that bis moral character was good, and that be bad behaved as a man of good moral character, attached to tne principles of tbe constitution of tbe United States, and well disposed to tbe good order and happiness of tbe same. This was shown by bis own oath, supplemented by tbe testimony of another person. But be was then questioned personally by tbe ■ cpurt, and showed great ignorance of tbe laws and tbe constitution of tbe United States. Tbe court said it could not see bow be could be attached to tbe institutions of tbe country when be did not know what they were, and so refused to admit him to citizenship.
We are constrained to differ from tbe learned court. Very few citizens, comparatively, can give any idea of tbe laws *639OR constitution of tbe United States, and -many wbo think they can are often grievously in error according to the ouinions of other men. The act of congress does not require learning, statesmanship, or legal acquirements, but that simply the applicant should behave as one should behave who is attached to the principles of the constitution. The most ignorant day laborer may so conduct himself as to be as worthy a citizen as any of the numerous great men of the nation. It is not required that he have the capacity and information to make a constitutional argument. In re Rodriguez, 81 Fed. Rep., 355, cited by counsel, was almost precisely the case at bar in this feature of it, and we adopt the reasoning and conclusion of that case. Johnson was not applying to register or vote in Mississippi, but to become a citizen of the United States under an act of congress, which cannot be affected by our constitution or laws.

Reversed and remanded for decree admitting the petitioner to citizenship.